Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim amendments received on May 2nd, 2022 have been entered.  Claims 1 – 13 remain pending in the application.  The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn in view of the claim amendments.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cornmeal" in “b.”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US-20140212453-A1) in view of Adhikari (“Comparison of nutritional properties of Stinging nettle (Urtica dioica) flour with wheat and barley flours”), Jarvie (“Dandelions for food”) and Wild (“Stinging Nettle”).  While the publication date of Wild is not available, the earliest comment in the reference is March 26, 2015.  Therefore, Wild must have been available March 26, 2015 as prior art.
Regarding claim 1, Chang teaches the creation of a snack system with dandelion, amaranth, and lamb’s quarter [Paragraph 0043].  A cornmeal batter can be used as a coating [Claim 26].  
Chang does not teach the inclusion of stinging nettle, the exclusion of the nettles from the stinging nettle plant, or the exclusion of the unwanted parts of the dandelion roots.  Also, Chang does not explicitly disclose the recited dietary nutritional formulation to meet the recommended dietary allowance of a healthy human being of age above 12 years.
Wild teaches the use of fresh nettles in a variety of recipes [pg 5 – 10].  Wild also teaches that fresh nettles are high in chlorophyll, vitamins, minerals, protein, and amino acids [pg 4, Eating Nettles].  
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the Chang reference with the Wild to include stinging nettles in the snacking system so as to increase its nutritional value.  
Adhikari teaches the removal of nettles from the stinging nettle plant [pg 8, Instructions].  Adhikari discloses that the leaves of the stinging nettle plant are covered in small “hairs” or nettles which release potentially pain-inducing toxins [pg 119, Col 1, Introduction].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing of the invention to modify the Chang reference with the Wild reference to remove the nettles from the leaves of the stinging nettle plant so as to avoid the toxins found in them.
Jarvie teaches the removal of the roots from the dandelion weed before adding them to the weed mixture.  Preparation of the root is labor intensive, requiring digging it out of the ground and peeling it.  In addition, the root has little flavor [pg 2, Paragraph 2].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing of the invention to modify the Chang reference with the Jarvie reference to remove the roots as they are labor intensive and provide little flavor.
Chang, Adhikari, Jarvie, and Wild disclose the claimed invention except for the amount of each ingredient in the dietary nutritional formulation.  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the amounts of the four weeds and cornmeal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One would have been motivated to modify the amounts of the different ingredients for the purpose of finding the optimal nutritional values for the target audiences.
Further while the combination of references does not explicitly state the recited dietary nutritional formulation to meet the recommended dietary allowance of a healthy human being of age above 12 years, each of the physical limitations of the composition are shown by the prior art and would be capable of the recited function.
Regarding claims 8 and 9, Chang teaches that the snack can be roasted [Claim 1].  Since the cornmeal is acting as a coating, it will be roasted as the snack cooks.  Coconut oil can be included [Paragraph 0045].
Chang, Adhikari, Jarvie, and Wild disclose the claimed invention except for the amount of coconut oil included in the dietary nutritional formulation.  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to change the amount of coconut oil added to the formulation to be 15 grams, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine the amount of fat to add for the purpose of creating a desired nutritional profile.
Regarding claim 10, Chang teaches the use of flavoring ingredients in a snack food [Paragraph 0042 – 0043].
Regarding claim 12, Chang teaches using spices such as allspice, turmeric, mustard, and chili as flavoring ingredients. [Paragraphs 0043].
Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Adhikari, Jarvie, Wild and Grow Organic (“Drying Food 101”).
Regarding claims 2 – 6, as shown above with regard to claim 1, the Chang, Adhikari, Jarvie, and Wild references disclose each of the claimed limitations except for using dried weeds, or the intended use of meeting the recommended dietary allowance of a malnourished human being, children suffering from Marasmus or Kwashiorkor, a healthy human being of age between 1 to 6 years, a healthy human being of age between 7 to 9 years, or a healthy human being of age above 12 years.
Grow Organic teaches that dehydrating food preserves it by removing the moisture bacteria need to grow [How and Why Does Drying Food Work?]. 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the dietary nutritional formulation of Chang, Adhikari, Jarvie, and Wild by dehydrating the weeds as called for by Grow Organic so as to discourage bacterial growth and preserve the formulation.
Further while the combination of references does not explicitly state the recited dietary nutritional formulation to meet the recommended dietary allowance of a malnourished human being, children suffering from Marasmus or Kwashiorkor, a healthy human being of age between 1 to 6 years, a healthy human being of age between 7 to 9 years, or a healthy human being of age above 12 years, each of the physical limitations of the composition are shown by the prior art and therefore would also be capable of the recited function.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Adhikari, Jarvie, and Wild as applied to claim 1 above, and further in view of Grow Organic.
Regarding claim 7, Chang, Adhikari, Jarvie, and Wild do not teach the moisture content of the dried weeds.  Grow Organic teaches that dehydrating food preserves it by removing the moisture bacteria need to grow [How and Why Does Drying Food Work?].
	It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the combination of Chang and Adhikari to adjust the moisture content of the dried weeds to be not more than 14%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the weeds’ moisture content for the purpose of determining the necessary moisture content to inhibit bacterial growth.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Adhikari, Jarvie, and Wild as applied to claim 1 above, and further in view of Serious (“Fresh Isn't Always Best: 17 Dried-Fruit Recipes for Any Season”) and Betty (“No-Bake Apple Breakfast Bars”).
Regarding claim 11, Chang teaches the use of apples in a snack food [Paragraph 0042].
Chang does not teach the use of dried fruit.
Betty teaches using dried apples in a breakfast bar.  Serious discloses the use of dried fruit in recipes imparts a unique sweetness and flavor as well as an interesting texture.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing of the invention to substitute the dried apples of Betty for the apples of Chang because this would provide a flavor, sweetness, and texture.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Adhikari, Jarvie, and Wild as applied to claim 1 above, and further in view of Tanis (“Spicy corn pakoras give buttered ears a rest”) and RedChillies (“Cornmeal Dosa”).
Regarding claim 13, Chang, Adhikari, Jarvie, and Wild teach a dietary nutritional formulation as detailed above with regard to claim 1 but is silent to the mixing of this formulation with water to make the batter for “chillas”, “dosas”, or “pakoras”.
Tanis teaches making pakoras with a cornmeal and water batter, and adding spices and fresh herbs [Ingredients, Directions].  
RedChillies teaches making dosas with a cornmeal and water batter, adding spices and fresh herbs [Ingredients, Seasoning, Method].
It would be obvious to one having ordinary skill in the art at the time of the effective filing of the invention to include the dietary nutritional formulation of Chang, Adhikari, Jarvie, and Wild in a pakora or dosa batter as pakoras and dosas are known to contain cornmeal and fresh herbs.  The combination would not have required undue experimentation, and would have provided the predictable result of a pakora or dosa comprising the “fresh weeds” composition of claim 1.

Response to Arguments

Applicant’s arguments filed May 2nd, 2022, have been fully considered.
The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments concerning the rejection of claims 1 – 13 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that there is a long-felt need that has not been solved by others [pg 8, ¶1].  The Examiner points out that attorney arguments over a long-felt need cannot take the place of evidence.  See MPEP 716.01(c)II.  Evidence must be provided in an affidavit or declaration to be admissible.  Additionally, Applicant has not shown that the success of the invention would be through something that is not already seen in the prior art.  See MPEP 716.01(b).  Furthermore, Applicant has not shown that the long-felt need went unsolved due to technical issues or other factors such as a lack of interest or marketability.  See MPEP 716.04 III.  Since preparing and eating weeds was known long before the filing of the instant application, it is unlikely any of these conditions existed.
Applicant argues that that the combination of pigweed, dandelion, stinging nettles, and lamb’s quarters in the ratio of 5:4:2:4 would not be discovered by routine experimentation [pg 9, ¶3].  The Examiner notes that a person having ordinary skill in the art would use the ingredients available to create a nutritional formulation.  The combination of these ingredients would be based upon personal taste and desired outcome (i.e. battered and fried vs cooked in a pan).  This is simply a matter of routine experimentation.
Applicant asserts that the sited weed formulations provide a surprising effect [pg 10, ¶1].  The Examiner points out that it is not unreasonable to believe different combinations of different plants would provide different nutrient concentrations.  Feeding different foods to people of different ages and conditions based on its makeup, such as not feeding gluten to someone with celiac disease, is not a new concept and would not provide a surprising effect.
Applicant argues that Chang provides so many choices of ingredients that the combination of the specific ingredients of claim 1 would be hindsight [pg 10, ¶4].  The Examiner notes that a person having ordinary skill in the art would be free to combine any of the ingredients based upon personal tastes.  They are not required to try every possible combination to find what they like.  This includes excluding ingredients they know they do not like.
Applicant asserts that the Examiner is indulging in hindsight reasoning in his analysis [pg 11, ¶5].  The court has found that, “[I]n response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.”  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Therefore, the Examiner’s analysis of what a person having ordinary skill in the art would do is within reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799